        Case 3:18-cv-00437-HZ          Document 102         Filed 11/06/19     Page 1 of 3




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                                Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                       FEDERAL DEFENDANTS’
       Plaintiffs,                                     OPPOSITION TO PLAINTIFFS’
                                                       MOTION FOR SUMMARY JUDGMENT
               v.

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.


       Pursuant to Local Rule 7-1(b), this filing incorporates by reference the entirety of Federal

Defendants’ Motion for Summary Judgment and Memorandum in Support (ECF 101).




                                                  1
      Case 3:18-cv-00437-HZ    Document 102       Filed 11/06/19   Page 2 of 3




Dated: November 6, 2019       JEAN E. WILLIAMS, Deputy Assistant Attorney General
                              SETH M. BARSKY, Section Chief
                              S. JAY GOVINDAN, Assistant Section Chief

                              /s/ Kaitlyn Poirier
                              KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                              U.S. Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              Ben Franklin Station, P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Telephone: (202) 307-6623
                              Fax: (202) 305-0275
                              Email: kaitlyn.poirier@usdoj.gov

                              /s/ Michael R. Eitel
                              MICHAEL R. EITEL, Senior Trial Attorney
                              U.S. Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              999 18th Street, South Terrace 370
                              Denver, Colorado 80202
                              Telephone: (303) 844-1479
                              Fax: (303) 844-1350
                              Email: michael.eitel@usdoj.gov

                              Attorneys for Federal Defendants




                                         2
         Case 3:18-cv-00437-HZ           Document 102        Filed 11/06/19      Page 3 of 3




                                  CERTIFICATE OF SERVICE
        I certify that on November 6, 2019, the foregoing was electronically filed through the

Court’s electronic filing system, which will generate automatic service on all Parties enrolled to

receive such notice.

                                                /s/ Kaitlyn Poirier
                                                Kaitlyn Poirier
                                                Trial Attorney, U.S. Department of Justice




                                                   3
